 


116 HRES 157 IH: Restoring Integrity in Democracy Resolution
U.S. House of Representatives
2019-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
116th CONGRESS 
1st Session 
H. RES. 157 
IN THE HOUSE OF REPRESENTATIVES 
 
February 28, 2019 
Mrs. Craig submitted the following resolution; which was referred to the Committee on Ethics 
 
RESOLUTION 
Amending the Rules of the House of Representatives to prohibit Members of the House from serving on the boards of for-profit entities. 
 
 
1.Short titleThis resolution may be cited as the Restoring Integrity in Democracy Resolution. 2.Prohibiting Members of the House of Representatives from serving on boards of for-profit entitiesRule XXIII of the Rules of the House of Representatives is amended— 
(1)by redesignating clause 19 as clause 20; and (2)by inserting after clause 18 the following new clause: 
 
9.A Member, Delegate, or Resident Commissioner may not serve on the board of directors of any for-profit entity..  